 

Exhibit 10.28

 

FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT

 

This FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT, dated as of October 14,
2015 (this “Amendment”), among BDCA-CB Funding, LLC, as borrower (the
“Borrower”), the Lenders (as defined below) party hereto, Citibank, N.A., as
administrative agent (the “Administrative Agent”), and Business Development
Corporation of America, as collateral manager (in such capacity, “Collateral
Manager”).

 

WHEREAS, the Borrower, Collateral Manager, the Administrative Agent, U.S. Bank
National Association, as collateral agent (in such capacity, the “Collateral
Agent”) and as custodian (in such capacity, the “Custodian”), and the financial
institutions from time to time party thereto as lenders (the “Lenders”) are
parties to the Credit and Security Agreement, dated as of June 27, 2014 (as in
effect immediately prior to the effectiveness of this Amendment, the “Existing
Credit Agreement”, and as amended by this Amendment and as may be further
amended, supplemented or otherwise modified and in effect from time to time, the
“Amended Credit Agreement”; except as otherwise defined in this Amendment, terms
defined in the Amended Credit Agreement are used herein as defined therein).

 

WHEREAS, the Borrower and the Collateral Manager request that the Lenders and
the Administrative Agent amend the Existing Credit Agreement upon and subject to
the terms and conditions set forth in this Amendment.

 

WHEREAS, these recitals shall be construed as part of this Amendment.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
hereby agree as follows:

 

Section 1. Amendments to the Existing Credit Agreement. From and after the
Amendment Effective Date, the Existing Credit Agreement shall be amended as
follows:

 

1.01.      References Generally. References in the Existing Credit Agreement
(including references to the Existing Credit Agreement as amended hereby) to
“this Agreement” (and indirect references such as “hereunder”, “hereby”,
“herein” and “hereof”) and each reference to the Existing Credit Agreement in
the other Facility Documents (and indirect references such as “thereunder”,
“thereby”, “therein” and “thereof”) shall be deemed to be references to the
Existing Credit Agreement as amended hereby.

 

1.02.      Amended Language. Section 1.01 of the Existing Credit Agreement is
hereby amended as follows:

 

(a)      The definition of “Advance Rate” is hereby amended and restated as
follows:

 

“Advance Rate” means, as of any date of determination, (x) for any Standard
Collateral Loan, 75%, (y) for any Unquoted / Single-Bid Collateral Loan, 60%,
and (z) for any other Collateral Loan, a rate to be determined by the
Administrative Agent on a case-by-case basis in its sole discretion.”

 

 

 

  

(b)      Clause (h) of the definition of “Collateral Manager Default” is hereby
amended and restated as follows:

 

“(h)    So long as the Collateral Manager is the Equityholder or an Affiliate
thereof, any three (3) Key People (or replacements reasonably acceptable to the
Administrative Agent) shall (i) not be officers, employees or partners of the
Equityholder, AR Capital, LLC (“ARC”), or AR Global Investments, LLC (“AR
Global”), as applicable, or (ii) not be actively involved in the management of
the Equityholder, ARC or AR Global, including, but not limited to, general
management, management of the Collateral portfolio, underwriting, the credit
approval process and credit monitoring activities, other than due to temporary
absences for family leave, and such persons are not replaced with other
individuals reasonably acceptable to the Administrative Agent within 60 days;”

 

(c)      Clause (a) of the definition of “Concentration Limitations” is hereby
amended and restated as follows:

 

“(a) not more than 5.00% consists of obligations of any one Obligor (and
Affiliates thereof);”

 

(d)      The definition of “Final Maturity Date” is hereby amended and restated
as follows:

 

“Final Maturity Date” means June 27, 2018.”

 

(e)      The definition of “Management Agreement” is hereby amended as follows:

 

“Management Agreement” means the Amended and Restated Investment Advisory
Agreement and Management Services Agreement, dated as of June 23, 2011, between
BDCA and BDCA Adviser, LLC, or any comparable investment advisory agreement
entered into in replacement thereof between BDCA and BDCA Adviser, LLC that is
approved by both a majority of the non-interested directors and a majority of
the outstanding stockholders of BDCA.”

 

(f)      The definition of “Reinvestment Period” is hereby amended and restated
as follows:

 

“Reinvestment Period” means the period from and including the Closing Date to
and including the earliest of (a) the date that is three (3) years after the
Closing Date and (b) the date of the termination of the Commitments pursuant to
Section 6.01.”

 

Section 2. Representations and Warranties of the Borrower and Collateral
Manager. The Borrower and Collateral Manager represent and warrant to the
Administrative Agent, the Lenders, the Collateral Agent and the Custodian that
as of the Amendment Effective Date:

 

2.01.      each of the representations and warranties set forth in the Amended
Credit Agreement and in the other Facility Documents are true and correct in all
material respects (or in all respects for such representations and warranties
that are by their terms already qualified as to materiality) as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or in all respects for such representations
and warranties that are by their terms already qualified as to materiality) as
of such earlier date;

 

-2- 

 

  

2.02.       both immediately before and after giving effect to this Amendment
and the transactions contemplated hereby, no Default, Event of Default or
Collateral Manager Default shall have occurred and be continuing, or would
result therefrom;

 

2.03.      no action, suit or proceeding (including, without limitation, any
inquiry or investigation) shall be pending or threatened with respect to the
financing contemplated hereby or any documentation executed in connection
therewith, and no injunction or other restraining order shall have been issued
or a hearing therefor be pending or noticed with respect to this Amendment or
the transactions contemplated hereby;

 

2.04.      all necessary governmental and material third party approvals and/or
consents in connection with the transactions contemplated by this Amendment and
otherwise referred to herein shall have been obtained and remain in effect; and

 

2.05.      each of the conditions in Section 3 hereof has been satisfied or
waived by the Administrative Agent (other than such conditions to the extent
required to be satisfactory to the Administrative Agent or the Lenders).

 

Section 3. Conditions Precedent. The amendments to the Existing Credit Agreement
set forth in Section 1 above shall become effective as of the date (the
“Amendment Effective Date”), upon which each of the following conditions
precedent shall be satisfied or waived:

 

3.01.      Execution. The Administrative Agent shall have received counterparts
of this Amendment executed by the Borrower, the Collateral Manager and the
Required Lenders.

 

3.02.      Administrative Agent Fee. The Borrower shall have paid the
administrative agent fee, as set forth in the Administrative Agent Fee Letter
Agreement, dated as of the date hereof (the “Administrative Agent Fee Letter”),
by and among the Borrower, the Collateral Manager and the Administrative Agent.

 

3.03.      Costs and Expenses. The Borrower shall have paid all reasonable and
documented out-of-pocket costs and expenses of the Administrative Agent, the
Collateral Agent, and the Custodian incurred in connection with this Amendment
payable pursuant to Section 12.04 of the Amended Credit Agreement, including
without limitation all reasonable and documented fees and out-of-pocket expenses
of counsel to the Administrative Agent incurred in connection with the closing
of the transactions contemplated this Amendment to the extent invoiced at least
one (1) Business Day prior to the Amendment Effective Date.

 

3.04.      Certain Documents. The Administrative Agent shall have received each
of the following, unless otherwise agreed by the Administrative Agent:

 

(a)      a fully executed copy of this Amendment;

 

(b)      a fully executed copy of the Administrative Agent Fee Letter; and

 

(c)      such other instruments, certificates and documents from the Borrower or
the Collateral Manager as the Administrative Agent, any Lender, the Collateral
Agent or the Custodian shall have reasonably requested.

 

-3- 

 

  

Section 4. Reference to and Effect Upon the Existing Credit Agreement.

 

4.01.      Except as specifically amended or waived above, the Existing Credit
Agreement and the other Facility Documents shall remain unchanged and in full
force and effect and are hereby ratified and confirmed.

 

4.02.      The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under the Existing Credit Agreement or any Facility Document, nor
constitute a waiver of any provision of the Existing Credit Agreement or any
Facility Document.

 

Section 5. Reaffirmation. Each of the Borrower and the Collateral Manager hereby
reaffirms its obligations under each Facility Document to which it is a party.
The Borrower hereby reaffirms the grant of security contained in Section 7.01(a)
of the Credit Agreement.

 

Section 6. Miscellaneous. This Amendment is a Facility Document for all purposes
of the Amended Credit Agreement. This Amendment may be executed in any number of
counterparts, and by different parties hereto on separate counterpart signature
pages, and all such counterparts taken together shall be deemed to constitute
one and the same instrument. Delivery of a counterpart signature page by
facsimile transmission or by e-mail transmission of an Adobe portable document
format file (also known as a “PDF” file) shall be effective as delivery of a
manually executed counterpart signature page. Section headings used in this
Amendment are for reference only and shall not affect the construction of this
Amendment.

 

Section 7. GOVERNING LAW. THIS AMENDMENT, AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

 

[signature pages follow]

 

-4- 

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

  BDCA-CB Funding, LLC,
as Borrower      

By: Business Development Corporation of America,

its sole member

      By: /s/ Robert K. Grunewald     Name: Robert K. Grunewald     Title:
President & CIO & COO

 

[Signature Page to Consent and First Amendment to Credit and Security Agreement]

 

 

 

  

  BUSINESS DEVELOPMENT CORPORATION   OF AMERICA, as Collateral Manager       By:
/s/ Robert K. Grunewald     Name: Robert K. Grunewald     Title: President & CIO
& COO

 

[Signature Page to First Amendment to Credit and Security Agreement]

 

 

 

  

 

CITIBANK, N.A., as Administrative Agent and as a

Lender

      By: /s/ Vincent Nocerino     Name: Vincent Nocerino     Title: Vice
President

 

[Signature Page to Consent and First Amendment to Credit and Security Agreement]

 

 

